Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant argues in their after final response that [0029-30] indicate that the inlet vanes are shaped and located in a way that inherently implies that the inlet vanes cause a swirl about the axis of the engine.  Applicant during the interview on 5 May 2021, further explained their position by referencing figures 4A and 4B showing that the flow, F, was altered when it interacted with the inlet vanes to a direction, F’.  The new direction, F’, had not just an axial direction like F did, but was also now imparted with a circumferential component, and that circumferential component shows that the flow is being swirled around the engine axis.  Considering Applicant’s written arguments and arguments during the interview it was determined that there was enough support in the disclosure to overcome the 112a rejection from the prior office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745       

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745